Title: From Jonathan Trumbull, Jr. to John Pray, 11 June 1782
From: Trumbull, Jonathan, Jr.
To: Pray, John


                  
                     Sir
                     Head Quarters 11th June
                     1782
                  
                  His Excellency the Commander in Chief request the inclosed Letter
                     directed to Sir Guy Carleton, may be delivered at the enemys Post—as soon as
                     opportunity will permit. Your most Obedt Servt 
                  
                     J. Trumbull Junr Sectry
                     
                  
               